Case 14-31950-lkg Doc123-4 Filed 07/02/19 Page 1 of 2

Motion For Relief Information

 

 

Post-Petition Ledger
< _ Nelson McDan
Filed By: Je Marla McDal Payment Changes
Interest
Escrow Rate
Case Number: —14-31950 From Date ToDate |TotalAmount| P&I Total Total Change

 

 

 

Filing Date: 11/26/14

 

 

jaymentsinPOd $0.00
fst Post Due Da{ 12/01/14

 

 

 

 

 

 

 

Applied Payment Suspense
and Balance

 

 

 

Post Petition

Amount
To | Amount Due

Balance Comments

Received

5.28
$.28
5.28

400.00
182,01

 
Case 14-31950-lkg Doc123-4 Filed 07/02/19 Page 2 of 2

 
